POWER OF ATTORNEY The undersigned in their capacity as Trustees and Officers of The Olstein Funds (the “Registrant”), do hereby appoint Robert A. Olstein, Erik K. Olstein and Michael Luper, and each of them, or jointly the true and lawful attorney and agent to execute in his name, place and stead (in such capacity) any and all post-effective amendments to the Registrant’s Registration Statement and all instruments necessary or desirable in connection therewith, to attest the seal of the Registrant thereon and to file the samewith the U.S. Securities and Exchange Commission.Each of said attorneys and agents have power and authority to do and perform in the name and on behalf of each of the undersigned, in any and all capacities, every act whatsoever necessary or advisable to be done in the premises as fully and to all intents and purposes as the undersigned might or could do in person, hereby ratifying and approving the act of said attorneys and agents and each of them. The undersigned Trustees and Officers hereby execute this Power of Attorney as of this21st day of September, 2016. NameTitle /s/ Robert A. OlsteinTrustee, Chairman and President Robert A. Olstein /s/ Erik K. OlsteinTrustee, Secretary and Assistant Treasurer Erik K. Olstein /s/ Michael LuperChief Accounting Officer and Treasurer Michael Luper /s/ Fred W. LangeTrustee Fred W. Lange /s/ John R. LohrTrustee John R. Lohr /s/ D. Michael MurrayTrustee D. Michael Murray /s/ Lawrence K. WeinTrustee Lawrence K. Wein /s/ Daniel G. NelsonTrustee Daniel G. Nelson
